This was an application to reduce the valuation of a piece of land assessed for taxation in Montgomery County for 1847. The case appears to be this: Samuel H. Christian was seized in fee of a tract of land on the Pee Dee River, and in 1845 entered into a contract of copartnership with George Makepeace to erect and work thereon a mill or factory for spinning cotton, to be driven by the water or river, on the following terms: Christian was to erect a suitable house and attach to it the machinery necessary to work the mill, such as a large water wheel and other wheels, etc.; and Makepeace was to furnish the spinning machinery and fix it in the house so as to answer the purpose. The copartnership was to continue ten years under the firm of "Swift Island Manufacturing Company." A certain (92) sum was to be paid annually by the firm to Christian for the use of the ground and house, and then the profits be divided between them; and at the end of the term Makepeace was to remove the machinery furnished by him. In 1846 the house was built and the large wheels and the spinning machinery fixed in it and the factory put into operation; and it so continued until the period for taking the tax list for 1847. The land was then given in by the firm, stating the factory to be an improvement thereon; and the board of valuation valued the land with the improvements thereon at $6,000, including therein the value of the machinery for spinning, as well as the values of the land itself and of the mill house and of the other wheels and machinery, besides that more particularly called the spinning machinery.
Upon the return of the list to the next County Court Makepeace and Christian moved the court to reduce the valuation, upon the ground that the spinning machinery was not a part of the improvements on the land, and that, therefore, too high a valuation had been put on the premises. On hearing the motion it was established that the spinning machinery itself was affixed to the floors of the building by iron bolts and screws, and that by removing the screws and bolts the machinery could *Page 75 
be detached from the house and taken away without injury to the said machinery or the house. The court refused to reduce the valuation.
Makepeace and Christian then took up the case by certiorari
to the Superior Court; and it was there held that the machinery for spinning was not subject to taxation, and the order of the County Court was quashed and a procedendo awarded to that court to reduce the valuation of the land and improvements, by deducting therefrom the value of that part of the machinery, From the decision an appeal was allowed to the solicitor on behalf of the State and county.                                    (93)
The question is whether the machinery for the spinning of the cotton, separate from the wheels which set it in motion, is no part of the "improvement" on the land, and so exempt from taxation, or whether the house, the main water wheel and other wheels, and the spinning machinery, constituting together the factory, be not, as a whole, such an improvement on the land as to be liable to assessment, within the meaning of the revenue laws. The opinion of the Court is that it is thus liable.
Formerly land was not taxed ad valorem in this State, with the exception of town lots. But since 1814 the land tax has been laid according "to its value, including improvements thereon." Rev. Code, ch. 872. The term "improvements" had been before applied to town lots as subject to taxation according to their value. Ired. Rev. * * * 1784, ch. 1; and it must have meant the buildings on them. Under various acts since 1814 the owners of land gave in their lists, describing the situation and number of tracts and the quantity, and affixing also the value of the land and the improvements. But in 1836 it was enacted that the value should not be given in by the owner, but that a board of valuation, consisting of a justice of the peace and two freeholders, should upon oath ascertain the cash value thereof and return it to the County Court, subject to correction there, at the instance of persons aggrieved by too high a valuation. By the first section of the act the tax is laid on the land with the improvements thereon. Probably different views were taken on the point, what constituted "improvements" in different parts of the State, to the prejudice of the revenue, so as to give occasion for the act to provide for            (94) *Page 76 
the reassessment of land in 1846, ch. 75. That enacts that the board of valuation for 1847 should ascertain on their own view or the oath of witnesses, as accurately as practicable, the cash value of land with the improvements, and that they should annex to their return an affidavit that the valuations of the land with the improvements thereon are, in their judgment and belief, the actual value thereof in cash. Although the Legislature has in no one of the acts defined what are the improvements on land which are to be taken into consideration in setting a value upon it, either by the owner or the board of valuation, yet it seems manifest that the term was used in all the acts with the intent to embrace all such buildings and erections as add to the value of the estate and would pass as a part of it under a sale and conveyance. Hence dwelling-houses, barns, granaries, stables and other farm buildings, houses of business and trades, such as shops, warehouses, tanneries, vats, mills and the like, must certainly come within the description of improvements on land. With respect to mills, the Court is quite clear in holding that whatever is parcel of one of any kind, whether a saw or grist mill, a carding, spinning or weaving mill, forms a part of that improvement on the land, and for the time being is to be taken into the estimate of its value for the purposes of taxation. The rules respecting the right to fixtures of the character of this machinery, as between landlord and tenant, or between the owners of a particular estate and the remaindermen, can have, it is conceived, but little application to the point in this case. Our inquiry is, How are these fixtures to be regarded, as to their nature, when the premises and fixtures are in the possession and enjoyment of the legal owner of the land itself? If Mr. Christian were the sole and absolute owner of the factory and occupied it, then, undoubtedly, every part of the machinery, whether that more especially called the spinning (95) machinery, or the large water wheel or other wheels by which the works are moved, would form a part of the realty. Trespass quare clausum fregit would lie for an injury to any part of it, and no one would think of bringing trespass de bonisasportatis in such a case. A constable could not enter the mill with a fi. fa. and detach the frames and other parts of the spinning apparatus from the house by taking out the bolts and screws which confine them, and sell them as personal chattels. This machinery seems for many purposes of the same character with the screens, bolting chests, millstones, and the other apparatus in a gristmill, and precisely of that character for the *Page 77 
purposes of this case. It forms parcel of the cotton mill or factory as the others do of the grain mills, and, without some reservation, would pass by a conveyance of the mill; and, consequently, ought to form parts of the mill for taxation. It is of no consequence that the contract between the parties authorizes one of them at a future period to sever the machinery from the house and carry it away. When thus severed, or, perhaps, when the time of severance shall have come, it may be regarded as exclusively the property of him who has the right to remove it, and consequently would then be reckoned personalty. But at present the land, with the house on it and the machinery attached to it, is occupied by these two persons as the temporary owners of the whole, who are to give in the land with the improvements for taxation; and while they thus occupy it they ought to give it in precisely as the sole owner in fee would.
The Court is, therefore, of opinion that the order of the Superior Court was erroneous and must be reversed, and that the original order of the County Court should stand, which must be certified to the Superior Court, to the end that a writ of procedendo
may thence issue to the County Court, where the tax books remain, in order that those books may be duly               (96) and finally settled in this respect.
PER CURIAM.                                 Ordered accordingly.
Cited: R. R. v. Comrs., 84 N.C. 507.